DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/26/2022 has been entered.
Applicant’s amendment/response filed 09/26/2022 has been entered and made of record. Claims 1, 9, and 15 were amended. Claim 13 was cancelled. Claims 1-12 and 14-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-12, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 2021/0150804) in view of Jobe et al. (US 2016/0037148) and Chen et al. (US 2013/0124159).
Regarding claim 1, Wick teaches/suggests: A method for video rendering a background scene, the method comprising: 
tracking spatial coordinates of at least one camera during a video sequence forming a shot having multiple frames (Wick [0044]-[0045]: “A first step S11 includes generating a first individual image sequence with a real camera 10 ... A second step S12 includes detecting the camera settings and the camera positions of the first image sequence” [The camera positions meet the claimed spatial coordinates.]) and outputting the tracked spatial coordinates as sensor data (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12” [0066]: “Alternatively or additionally, it is possible to use sensors that directly detect a movement of the camera/lens, such as gyro sensors, for example”), 
wherein each of the at least one camera has a lens (Wick [0045]: “The camera settings and camera positions can involve at least the position of the entrance pupil and the field of view of the capturing lens”); 
sending the lens data to a render engine (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12” [The camera settings meet the claimed lens data.]); 
retracing the movement of the at least one camera during the shot at the render engine using the sensor data including the tracked spatial coordinates (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions”); 
recreating the lens and one or more characteristics of the lens during the shot using the lens data (Wick [0047]: “With the data obtained from the real camera 10 and data possibly already known beforehand, a model of the camera 10 can be created in the image synthesis program”); and 
replicating the shot in a virtual environment using the retraced camera movement and the recreated one or more lens characteristics (Wick [0047]-[0048]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10 … In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image sequence 14 within a virtual scene 16”).
Wick does not teach/suggest wherein the at least one camera captures images of the background scene in the shot without a subject. Jobe, however, teaches/suggests captures images of the background scene in the shot without a subject (Jobe [0022]: “Filming with special effects such as green screens or backplates allows people or objects to be added to an environment that would be too costly or resource-intensive to actually film. Instead, the environment may be created entirely using, artwork, separately filmed footage, or a computer”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the first image sequence of Wick to be separately filmed as taught/suggested by Jobe to be used as backplates.

Wick is silent regarding:
creating a lens profile storing lens data corresponding to the lens of the at least one camera during the shot; 
encoding the lens data; 
Chen, however, teaches/suggests:
creating a lens profile storing lens data corresponding to the lens of the at least one camera during the shot (Chen [0032]: “A lens profile file 100 may contain one or more lens sub-profiles 104 for a specific camera body and lens combination. Each sub-profile 104 includes one or more descriptions 106 of mathematical models for correcting aberrations (e.g., geometric distortion, lateral chromatic aberration, and vignette) in target images” [0034]: “As illustrated in FIGS. 4 and 5, the lens profile file 100 may include metadata 102 specifying one or more camera/lens parameters or properties”); 
encoding the lens data (Chen [0034]: “As illustrated in FIGS. 4 and 5, the lens profile file 100 may include metadata 102 specifying one or more camera/lens parameters or properties”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera settings (the claimed lens data) of Wick to be included in a lens profile as taught/suggested by Chen because that would have been well-understood, routine, and conventional to include the camera settings for the transmitting.

Regarding claim 2, Wick as modified by Jobe and Chen teaches/suggests: The method of claim 1, wherein the spatial coordinates of each of the at least one camera comprises a position of each camera (Wick [0050]: “In such a case, for example, position and orientation of the camera 10, focus, aperture, zoom setting can be detected in a temporally resolved manner during the image capturing”).

Regarding claim 3, Wick as modified by Jobe and Chen teaches/suggests: The method of claim 1, wherein the spatial coordinates of each of the at least one camera comprises an orientation of each camera (Wick [0050]: “In such a case, for example, position and orientation of the camera 10, focus, aperture, zoom setting can be detected in a temporally resolved manner during the image capturing”).

Regarding claim 7, Wick as modified by Jobe and Chen teaches/suggests: The method of claim 1, further comprising synchronizing the lens data to respective frames of the shot (Wick [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image”).

Regarding claim 8, Wick as modified by Jobe and Chen teaches/suggests: The method of claim 1, wherein replicating the shot includes mimicking the lens and the lens characteristics, frame by frame, to replicate the shot virtually (Wick [0047]-[0048]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10 … In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image sequence 14 within a virtual scene 16” [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image”).

Regarding claim 9, Wick as modified by Jobe and Chen teaches/suggests: A system for video rendering a background scene, the system comprising: 
at least one camera to capture images of the background scene without a subject, the at least one camera to output the captured images as camera data (Wick [0044]: “A first step S11 includes generating a first individual image sequence with a real camera 10” Jobe [0022]: “Filming with special effects such as green screens or backplates allows people or objects to be added to an environment that would be too costly or resource-intensive to actually film. Instead, the environment may be created entirely using, artwork, separately filmed footage, or a computer”), 
wherein each of the at least one camera has a lens (Wick [0045]: “The camera settings and camera positions can involve at least the position of the entrance pupil and the field of view of the capturing lens”); 
at least one sensor to track spatial coordinates of the at least one camera during a video sequence forming a shot having multiple frames, the at least one sensor to output the tracked spatial coordinates as sensor data (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12” [0066]: “Alternatively or additionally, it is possible to use sensors that directly detect a movement of the camera/lens, such as gyro sensors, for example”), 
wherein the at least one camera captures images of the background scene in the shot without a subject (Jobe [0022]: “Filming with special effects such as green screens or backplates allows people or objects to be added to an environment that would be too costly or resource-intensive to actually film. Instead, the environment may be created entirely using, artwork, separately filmed footage, or a computer”); and 
a processor coupled to the at least one camera and the at least one sensor (Wick [0025]: “Furthermore, the disclosure relates to a data processing system including means for carrying out the method according to the disclosure, and to a computer program.”), 
the processor to generate a lens profile storing lens data corresponding to the lens of the at least one camera during the shot (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12” Chen [0032]: “A lens profile file 100 may contain one or more lens sub-profiles 104 for a specific camera body and lens combination. Each sub-profile 104 includes one or more descriptions 106 of mathematical models for correcting aberrations (e.g., geometric distortion, lateral chromatic aberration, and vignette) in target images” [0034]: “As illustrated in FIGS. 4 and 5, the lens profile file 100 may include metadata 102 specifying one or more camera/lens parameters or properties”), 
wherein the processor processes the camera data, the sensor data, and the lens data to replicate the shot by: 
encoding the lens data (Chen [0034]: “As illustrated in FIGS. 4 and 5, the lens profile file 100 may include metadata 102 specifying one or more camera/lens parameters or properties”); 
sending the lens data to a render engine (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12”); 
retracing movement of the at least one camera during the shot using the camera data and the sensor data including the tracked spatial coordinates (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions”); 
recreating the lens and one or more characteristics of the lens during the shot using the lens data (Wick [0047]: “With the data obtained from the real camera 10 and data possibly already known beforehand, a model of the camera 10 can be created in the image synthesis program”); and 
replicating the shot in a virtual environment using the retraced camera movement and the recreated one or more lens characteristics (Wick [0047]-[0048]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10 … In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image sequence 14 within a virtual scene 16”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Wick as modified by Jobe and Chen teaches/suggests: The video rendering system of claim 9, wherein the lens data is synchronized to respective frames of the shot (Wick [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image”).

Regarding claim 11, Wick does not teach: The video rendering system of claim 9, wherein the lens data is synchronized to a time code. Wick, however, suggests wherein the lens data is synchronized to a time code (Wick [0053]: “Accordingly, a further step S33 includes detecting the camera settings and the camera positions of the virtual camera 12. This is typically done in a temporally resolved manner, i.e., a time stamp is assigned to each detected camera setting and camera position. Typically, the settings and positions are detected for each individual image of the individual image sequence”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera settings of Wick to include a time stamp as suggested by Wick for synchronization.

Regarding claim 12, Wick as modified by Jobe and Chen teaches/suggests: The video rendering system of claim 9, further comprising a renderer to render the replicated shot (Wick [0075]: “In this case, the lens/camera data can be made available to the rendering process in real time S46, for example with a wireless or wired transmission of the lens/camera data to a rendering computer, and be used for rendering”).

Regarding claim 14, Wick as modified by Jobe and Chen teaches/suggests: The video rendering system of claim 9, further comprising a render engine to retrace movements of the at least one camera and mimic the lens and its characteristics, frame by frame, to replicate the shot virtually (Wick [0047]-[0048]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10 … In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image sequence 14 within a virtual scene 16” [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image”).

Claims 15-16 and 19-20 recite limitations similar in scope to those of claims 1-2 and 7-8, respectively, and are rejected for the same reasons. Wick as modified by Jobe and Chen further teaches/suggests a non-transitory computer-readable storage medium storing a computer program (Wick [0025]: “Furthermore, the disclosure relates to a data processing system including means for carrying out the method according to the disclosure, and to a computer program”).

Claim(s) 4-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 2021/0150804) in view of Jobe et al. (US 2016/0037148) and Chen et al. (US 2013/0124159) as applied to claims 1 and 15 above, and further in view of Armstrong et al. (US 2004/0233461).
Regarding claim 4, Wick as modified by Jobe and Chen does not teach/suggest: The method of claim 3, wherein the orientation of each camera includes pitch, yaw, roll axes used to track local rotation of each camera. Armstrong, however, teaches/suggests pitch, yaw, roll axes used to track local rotation of each camera (Armstrong [0026]: “For example, an orientation of the camera coordinate system 76 with respect to the reference coordinate system 74 may be defined by a rotation about any one or more of the x, y, and z axes of one of the coordinate systems. For purposes of the present disclosure, a rotation of .gamma. degrees about an x axis is referred to as a ‘pitch’ rotation, a rotation of .alpha. degrees about a y axis is referred to as a ‘yaw’ rotation, and a rotation of .beta. degrees about a z axis is referred to as a ‘roll’ rotation”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera settings of Wick as modified by Jobe and Chen to include the pitch, yaw, and roll as taught/suggested by Armstrong to simulate the rotations of the real camera.

Regarding claim 5, Wick as modified by Jobe and Chen does not teach/suggest: The method of claim 1, wherein the lens profile includes a nodal point which is a point where all light beams intersect and cross within the lens, which is then projected onto an image plane. Armstrong, however, teaches/suggests a nodal point which is a point where all light beams intersect and cross within the lens, which is then projected onto an image plane (Armstrong [0012]: “In the central perspective projection model of FIG. 1, the camera origin 66 represents a pinhole through which all rays intersect, passing into the camera and onto an image (projection) plane 24 … Again, it is to be appreciated that the pinhole camera is an idealized representation of an image recording device, and that in practice the camera origin 66 may represent a ‘nodal point’ of a lens or lens system of an actual camera”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the lens profile of Wick as modified by Jobe and Chen to include the nodal point as taught/suggested by Armstrong to simulate the origin of the real camera.

Regarding claim 6, Wick as modified by Jobe, Chen, and Armstrong teaches/suggests: The method of claim 5, wherein the lens profile includes at least one of: 
a distance to the image plane to the nodal point; 
a focal length of each camera; 
a lens distortion profile; 
an image center shift; 
a lens aperture; 
a focus distance; and 
vignetting or lens shading (Wick [0013]: “A further exemplary embodiment of the disclosure provides for taking into account, during the step of adapting or creating the individual images, besides the entrance pupil and the field of view, a position of an exit pupil, a depth of field, vignetting, possibly including color-dependent vignetting, a distortion, a bokeh, a chromatic aberration, a focus, a position of lens elements within a lens, an aperture, an exposure duration, a color appearance and/or a reflection within the camera”).

Claims 17 and 18 recite limitations similar in scope to those of claims 5 and 6, respectively, and are rejected for the same reason.
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
Applicant argues “the disclosure of this paragraph fails to teach, suggest, or disclose retracing the movement of the camera during the shot at the render engine using the sensor data including the tracked spatial coordinates.” See Remarks, pg. 9.

Examiner respectfully disagrees. Wick discloses in para. [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions.” In other words, the virtual image sequence is created by retracing the camera positions (the claimed movement) of the real camera. Wick further discloses in para. [0048]: “In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image sequence 14 within a virtual scene 16.” In other words, the real camera is used to control the virtual camera such that the virtual camera retraces the movement of the real camera.

In addition, Applicant’s arguments regarding “wherein the at least one camera captures images of the background scene in the shot without a subject” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0077963 – background image without subject
US 2020/0364877 – background image without subject
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611